Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fis cal year ended December31, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34749 REACHLOCAL, INC. (Exact name of registrant as specified in its charter) Delaware 20-0498783 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 21700 Oxnard Street, Suite 1600 Woodland Hills, California (Address of principal executive offices) (Zip Code) (818)274-0260 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.00001 par value per share The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None (Title of Class) (Title of Class) Table Of Contents Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐
